The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
NON-FINAL REJECTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 19-29, drawn to an adsorbent, classified in C01F7/02.
II. Claims 15-18, drawn to a method of making an adsorbent, classified in B01J41/10.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make an adsorbent other than one which comprises mixed oxide containing alumina in tetra-, penta- and octahedral coordination or any combination thereof and a polyvalent metal oxide including titanium, zirconium, tin, iron or any combination of thereof. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because applicant has no statement on the record that for patentability purposes that the inventions stand and fall together.
During a telephone conversation with Robert Curcio on 05/17/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14 and 19-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase  “a mixed-metal acid component,” as set forth in dependent claims 10 and 26 is deemed to be indefinite because the metes and bounds of what is meant by “a mixed-metal component” is unclear. Is the intended meaning of  “a mixed-metal component” referring to wherein at least two distinct metals, not including aluminum, (e.g. titanium, zirconium, tin  iron and/or their corresponding salts,) must be present? 
Claims 11-13 and 27-29 are being rejected here because they are either directly or indirectly dependent on claim 10 or claim 26. 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


IMPORTANT NOTES: 
1) The present application, filed 04/30/2020, is a C.I.P. of Parent Application S.N. 16/287,597. After a review of applicant’s pending claims for NEW Matter, it has been determined that applicant’s elected dependent claims 5, 8-9 and 23 all contain new matter for the present C.I.P. Application. As such, the effective filing date for dependent claims 5, 8-9 and 23 is deemed to be the actually filing date of the Present C.I.P. application which is 04/30/2020.
2) Applicant’s independent claims 1 and 19 are drawn to an adsorbent NOT to a method of making an adsorbent. As such, the method of making limitations as set forth in dependent claims 10-13 and 26-29 are given patentable weight only in regards to the metal cation species of the employed metal salts reactants. That is, the anion of the salts used, are given no patentable weight. Likewise any specified method steps are given no patentable weight.
3) As rejected above, the phrase  “a mixed-metal acid component,” as set forth in dependent claims 10 and 26 is deemed to be indefinite because the metes and bounds of what is meant by “a mixed-metal component” is unclear. For the following prior-art rejections it will be assumed that applicant’s intended meaning of  “a mixed-metal component” refers to wherein at least two distinct metals not including aluminum (e.g. titanium, zirconium, tin  iron and/or their corresponding salts,) must be present. 

Claim(s) 1-14 and 19-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. U.S. Patent Number 7,786,038.
Yang et al.’s independent claim 1 reads as followed: “A composite metal oxide adsorbent for fluoride removal consisting of a transition metal, Al and/or Mg, and a rare earth metal, wherein the molar ratio of the transition metal, Al and/or Mg, and the rare earth metal is 0.05-0.15:0.2-0.6:0.05-0.15, wherein the transition metal is one or more selected from the group consisting of Ti, Mn, and Fe, and wherein the rare earth metal is Ce and/or La, said composite metal oxide adsorbent is prepared by a process comprising the steps of: (a) preparing an aqueous solution comprising a transition metal containing compound, Al and/or Mg containing compound, and a rare earth metal containing compound, wherein the transition metal, Al and/or Mg, and the rare earth metal have a molar ratio of 0.05-0.15:0.2-0.6:0.05-0.15; (b) adjusting the pH of the aqueous solution to be 8.0 or more to form a precipitate; (c) washing the precipitate with deionized water until the pH of the water flowing out is neutral to obtain a washed product; (d) drying the washed product at 65-120.degree. C. to a constant weight; and (e) baking the washed product at a temperature between 250 to 500.degree. C. to obtain a baked product (f) remilling the baked product to produce the composite metal oxide adsorbent; and wherein said composite metal oxide adsorbent has a diameter of between 150 and 200 meshes and a saturation adsorption capacity for fluoride of 100 mg/g or more under a neutral condition.”. Also see abstract and column 3, lines 5-56. Also see, column 4, lines 51-52 wherein Yang et al. discloses that the precipitate is dried to a constant weight at 250-500oC for 1-3 hours. 
Applicant’s claims are deemed to be directly anticipated over Examples 1-2, 4 and 6. As way of illustration only, Example 4 teaches a process, in part, wherein a reaction mixture comprising 14.65 grams of titanium nitrate, 37.51 grams of aluminum nitrate, 20.2 grams of cerium sulfate, sodium hydroxide and water is made followed by slow dropwise addition of sodium hydroxide to raise the pH of the reaction mixture to 9.5. The said reaction after filtration and drying, results in a mixed metal oxide composition comprising titania, alumina and ceria within Applicant’s claimed/disclosed concentration amounts.
Please note that although the reference does not explicitly teach all of Applicant’s specifically claimed functional attributes for the mixed metal oxide composition, as set forth in dependent claims 6-9 and 24-25, as well as the concentration ranges for pentahedrally and tetrahedrally coordinated alumina of dependent claims 4 and 22, said specifically claimed functional attributes/concentration ranges are deemed to be inherent to Yang et al.’s mixed metal oxide composition because the physical and chemical properties of a composition are inherent properties of the composition itself. As shown above, Yang et al.’s directly teaches Applicant's claimed mixed metal oxide composition and teaches a method of making said mixed metal oxide that uses the same starting reactants and reacts them under the same disclosed conditions.

Claim(s) 1-9, 14 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dworak U.S. Patent Number 3,896,049.
Dworak teaches a method of forming an improved material having a matrix of oxidized, high surface area, uniformly dispersed active and carrier materials that is useful, not only as a catalyst, but also as an adsorbent for adsorbing a high concentration of contaminants, such as arsenic and selenium, deeply within its matrix and still retain its structural integrity characterized by the steps of preparing a single solution containing uniformly distributed water-soluble salts of the active and carrier cations; reacting them with a basic solution, such as ammonium hydroxide, to form insoluble and uniformly dispersed co-precipitates; drying the co-precipitates; removing the undesirable by-product; comminuting dried co-precipitates; forming the comminuted co-precipitates into an aqueous slurry; forming the slurry into particles of the desired size and shape; drying the particles; and calcining in an oxidizing atmosphere the dried particles to incorporate oxygen atoms into the matrix to achieve the requisite co- precipitated material, hardness and surface area. Also disclosed are preferred additional method steps, compositions and uses, see abstract and claims.
Applicant's claims are deemed to be anticipated over the Examples which teaches a process of making a mixed metal oxide by a precipitation reaction of 70 grams of aluminum nitrate, 80 grams of ferric nitrate, ammonium hydroxide and water. The pH in said reaction process remains constant.
Please note that although the reference does not explicitly teach all of Applicant’s specifically claimed functional attributes for the mixed metal oxide composition, as set forth in dependent claims 6-9 and 24-25, as well as the concentration ranges for pentahedrally and tetrahedrally coordinated alumina of dependent claims 4 and 22, said specifically claimed functional attributes/concentration ranges are deemed to be inherent to Dworak’s mixed metal oxide composition because the physical and chemical properties of a composition are inherent properties of the composition itself. As shown above, Dworak’s directly teaches Applicant's claimed mixed metal oxide composition and teaches a method of making said mixed metal oxide that uses the same starting reactants and reacts them under the same disclosed conditions.

Claim(s) 1, 5-9, 19 and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated over He et al. WO 2013/192394 A1.
He et al. teach improved catalyst supports for hydrodesulfurization of hydrocarbon feedstock. According to section [0029], titania alumina supports in accordance with the present invention are prepared by co-precipitating aqueous alumina sulfate and an amount of titanyl sulfate sufficient to provide 5 wt % or less titania in a co-precipitated titania alumina powder. In accordance with this embodiment, alumina sulfate and titanyl sulfate are mixed with an aqueous stream containing sodium aluminate and held at a pH of about 7.5 to about 10.0 and a temperature of about 50°C to about 80°C to precipitate a titania alumina powder. The precipitated powder is filtered, washed with water and dried at a temperature ranging from about 150°C to about 250°C until a powder with a moisture content of 20 wt % to 40 wt %, as analyzed by a moisture analyzer at 955°C, is achieved.
 Please note that He et al.’s sodium aluminate component is deemed to be a source of sodium hydroxide. This is factually true because sodium aluminate is well known in the art to be made by the reaction of aluminum hydroxide or a source thereof (e.g. gibbsite) with sodium hydroxide. The resulting sodium aluminate product, both before and after dehydration, contains a small concentration of free/unreacted sodium hydroxide.
Applicant’s claims are deemed to be anticipated over said disclosure as well as over Example 1, [0048]-[0049], which reads as followed: “Aluminum sulfate solution, titanyl sulfate solution and water were mixed to form 50 gallons of solution containing 3.4% aluminum and 0.45% titanium. This aluminum and titanyl sulfate solution was added to a strike tank containing a heel of 165 gallons of water at 63 °C. Simultaneously, an aqueous sodium aluminate solution containing 12% aluminum was added to the strike tank to maintain the slurry pH at 8.4. After all the aluminum and titanyl sulfate solution was added, the sodium aluminate solution flow continued to bring the pH of the slurry to 9.2. The slurry was filtered to separate out the titania alumina mix, which was subsequently washed on the filter belt to remove residual sodium and sulfate. The resulting filter cake was then spray dried to obtain a titania alumina powder containing 3.5g titania per 100 g of titania alumina.”.
Please note that although the reference does not explicitly teach all of Applicant’s specifically claimed functional attributes for the mixed metal oxide composition, as set forth in dependent claims 6-9 and 24-25, said specifically claimed functional attributes ranges are deemed to be inherent to He et al.’s mixed metal oxide composition because the physical and chemical properties of a composition are inherent properties of the composition itself. As shown above, He et al.’s directly teaches Applicant's claimed mixed metal oxide composition and teaches a method of making said mixed metal oxide that uses the same starting reactants and reacts them under the same disclosed conditions.

Claim(s) 5, 8-9 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortun et al. U.S. Patent Number 10,343,154.
Bortun et al. discloses an alumina-based adsorbent and method of making exhibiting high affinity and capacity towards fluoride ions and oxyanions of phosphorus and arsenic in a broad pH range and presence of large excess of competitive ions. Alumina based adsorbent is a mixed oxide of alumina existing in tetra-, penta-, and octahedral coordination at specific ratio, and oxides of polyvalent metals of elements titanium, zirconium, tin, cerium, lanthanum, iron, or combinations thereof. The alumina based adsorbent may be used for selective removal of fluoride ion and oxyanions of phosphorus and arsenic from drinking water, industrial streams and wastes, in medicine and food industry, see abstract. 
Applicant’s claims are deemed to be directly anticipated over the disclosure, the examples and the claims. Please note that this prior-art rejection is based on the fact that applicant’s pending claims 5, 8-9 and 23 have an effective filing date of 04/30/2020 which the actual filing date of the present C.I. P. application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,343,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are deemed to be a subset of the patented claims.

Response to Arguments
The following Examiner’s comments were made in the Final Rejection of Great Grandparent Case. S.N. 15/820,633, now U.S. Patent Number 10,343,154 and are repeated here because they are deemed to be highly relevant to the prosecution of the Present Application.
“Applicant's arguments filed 08/21/18 with the amendment have been fully considered but are not persuasive to put the Application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next.  
The prior-art rejection over Yang et al. remains for the reasons of record. The Examiner see no difference between applicant’s method steps and Yang et al.’s method steps of making the mixed metal oxide. Yes the Examiner acknowledges that Yang et al.’s process requires the present of a Ce and/or La metal in the mixed metal oxides. Nevertheless, their presence is deemed to be a moot issue because Applicant’s claims are directly open to the inclusion of Ce and/or La metals. Please note that the preamble of Applicant’s independent claim uses the open claim language of “comprising” which directly opens up the claim to the inclusion of additional components, such as Ce and/or La metal oxides compounds.”.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764